DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 15
	“the first words” should be changed to: -- the plurality of first words --
2.	 In Claim 1, line 17
“the first words” should be changed to: -- the plurality of first words --
3.	 In Claim 1, line 18
	 “the second character string” should be changed to: -- a second character string --
4.	 In Claim 1, line 19
“the selected first word” should be changed to: -- the selected one of the plurality of first words --
5.	 In Claim 2, line 2
“the selected first word” should be changed to: -- the selected one of the plurality of first words --
6.	 In Claim 2, line 3
	 “a likelihood” should be changed to: -- the likelihood --
7.	 In Claim 4, line 17
“the first words” should be changed to: -- the plurality of first words --
8.	 In Claim 4, line 19
“the first words” should be changed to: -- the plurality of first words --
9.	 In Claim 4, line 21
“the selected first word” should be changed to: -- the selected one of the plurality of first words --
10.	 In Claim 5, line 2
       “the generated first words” should be changed to: -- the generated plurality of first words --
11.	 In Claim 8, line 2
	“the generated first words” should be changed to: -- the generated plurality of first words --
12.	 In Claim 11, line 13
“the first words” should be changed to: -- the plurality of first words --
13.	 In Claim 11, line 15
“the first words” should be changed to: -- the plurality of first words --

14.	 In Claim 11, line 16
	“the second character string” should be changed to: -- a second character string --
15.	 In Claim 11, line 17
	“the selected first word” should be changed to: -- the selected one of the plurality of first words --
16.	 In Claim 12, line 2
	“the selected first word” should be changed to: -- the selected one of the plurality of first words --
17.	 In Claim 12, line 3
	 “a likelihood” should be changed to: -- the likelihood --
18.	 In Claim 13, line 8
       “the first words” should be changed to: -- the plurality of first words --
19.	 In Claim 15, line 2
	“the generated first words” should be changed to: -- the generated plurality of first words --


Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1; “processor configured to perform voice recognition and acquire a first character string corresponding to the digital voice data” 
Claim 4; “processor is configured to store digital voice data in the memory after detecting a first time when a voice input start instruction is input via the input device and a second time when the input of the voice signal is started via the microphone”
Claim 6; “processor is configured to generate a screen to be displayed on the display device, that indicates the second character string that has been output”
Claim 9; “processor is configured to generate a screen to be displayed on the display device, that indicates the second character string that has been output” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 1; Fig. 1, Processor 11, See Abstract
Claim 4; Fig. 1, Processor 11, Paragraphs 0014
Claim 6; Fig.1, Processor 11, Paragraph 0040
Claim 9; Fig.1, Processor 11, Paragraph 0040
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
1.	Claims 1-17 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-17 uniquely identify the distinct features of a voice recognition device and voice recognition method.
The closest prior art made of record is Iakobashvili et al. (US 20100180198 A1) and Inoue et al. (US 20110208525 A1).
The cited reference (Iakobashvili) teaches a method of correction of misspelled and confused words in a phrase written in a natural language, as well as a computer system employing this method. The method of the invention comprises creating a fast-lookup N-gram database for context spelling combined with editing and phonetic rules, POS and grammar bindings. Employed in the computing system the method permits to achieve fast and efficient spelling correction with a high correction success level for most difficult texts. The method of the invention does not require any pre-training or pre-learning user-specific patterns of errors.
The cited reference (Inoue) teaches a voice recognizing apparatus includes a voice start instructing section 3 for instructing to start voice recognition; a voice input section 1 for receiving uttered voice and converting to a voice signal; a voice recognizing section 2 for recognizing the voice on the basis of the voice signal; an utterance start time detecting section 4 for detecting duration from the time when the voice start instructing section instructs to the time when the voice input section delivers the voice signal; an utterance timing deciding section 5 for deciding utterance timing indicating whether the utterance start is quick or slow by comparing the duration detected by the utterance start time detecting section with a prescribed threshold; an interaction control section 6 for determining a content, which is to be shown when exhibiting a recognition result of the voice recognizing section, in accordance with the utterance timing decided; a system response generating section 7 for generating a system response on the basis of the determined content to be shown; and an output section 8 and 9 for outputting the system response generated.
The cited references fails to disclose a voice recognition device comprising: a memory that stores dictionary data in which likelihoods that each of registered words precedes other registered words are stored, and digital voice data corresponding to a voice signal input through a microphone; and a processor configured to perform voice recognition and acquire a first character string corresponding to the digital voice data, when a first letter of the first character string is a vowel letter, generate a plurality of first words that precede a second word in the first character string according to the dictionary data, each of the first words having a different first letter, and select one of the first words based on the likelihoods and output the second character string that is a combination of the selected first word and the second word. As a result, and for these reasons, Examiner indicates Claims 1-17 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677